FILED
                            NOT FOR PUBLICATION                               FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ARMANDO ORTEGA,                           No. 13-17127

               Plaintiff - Appellant,            D.C. No. 4:09-cv-05527-SBA

  v.
                                                 MEMORANDUM*
MARK RITCHIE, M.D.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Carlos Armando Ortega appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action for failure to exhaust his available

administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo legal rulings on the exhaustion of administrative remedies. Albino

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

          The district court properly concluded that Ortega failed to exhaust his

administrative remedies because Ortega did not appeal the relevant grievance

decisions to the final level of review before presenting his claims to the district

court. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          Because we affirm on the basis of Ortega’s failure to exhaust, we do not

address Ortega’s contentions concerning the merits of his claims.

          We lack jurisdiction to consider the district court’s post-judgment order

denying Ortega’s motion for reconsideration because Ortega failed to file a new or

amended notice of appeal from that order. See Fed. R. App. P. 4(a)(4)(B)(ii).

          AFFIRMED.




                                             2                                      13-17127